Citation Nr: 1525851	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-49 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1975 to June 1977.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed.   


FINDING OF FACT

The competent and credible evidence shows that the Veteran's tinnitus had its onset in service and is etiologically related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claim on appeal is granted, as discussed below, any error as to the duty to notify and assist is harmless error.   




Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has tinnitus that began in service after exposure to noise from artillery without hearing protection and that such ringing has continued since service.  See June 2010 RO hearing transcript at p. 2-3.  The Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that he currently has tinnitus.  The Veteran is also competent to report the onset of symptoms of tinnitus, to include whether there is continuity of symptomatology thereof, and given that the Veteran's DD-214 confirms his military occupational specialty as field artillery crewman, the Board finds that his reports as to onset of symptoms in service after noise exposure and continuing since service are credible.  The Board also notes that the Veteran reported that he never complained about his tinnitus because he just got used it.  See June 2010 RO hearing transcript at p. 6-7.  

The Board acknowledges that the February 2010 VA examiner opined that the Veteran's tinnitus is less likely than not related to service.  However, though the examiner acknowledged that the Veteran reported that in service he was in artillery and that he has had constant bilateral tinnitus since 1976, the examiner did not reconcile the Veteran's reports with her opinion that "[t]innitus was not reported during service and is also felt to be less likely than not the result of military noise exposure."  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of medical documentation in service does not by itself render lay evidence not credible); see also Representative's arguments in the May 2015 Appellate Brief Presentation.  Further, the examiner did not reconcile the Veteran's reports with her July 2010 addendum medical opinion that the Veteran's tinnitus is as likely as not a result of the Veteran's hearing loss and is therefore less likely than not related to military noise exposure.  Id.  Given that service connection does not require that the sole etiology of a disability be service-related, the examiner's statement that tinnitus has a 50 percent probability of being the result of hearing loss is not adequate rationale to support the opinion that tinnitus is not due to military noise exposure.  For these reasons, the Board finds that the February 2010 VA examiner's opinions regarding the etiology of tinnitus are of little probative value and are outweighed by the Veteran's competent and credible reports of tinnitus beginning in service and continuing since service.  

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service after noise exposure, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service, and service connection for tinnitus is warranted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008); Fountain v. McDonald, 27 Vet. App. 258 (2015).  


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


